Citation Nr: 9909632	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  97-17 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes, including the question of basic eligibility 
for such benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


REMAND

The veteran had active military service from March 1967 to 
June 1970.  This matter comes to the  Board of Veterans' 
Appeals (Board) on appeal from a March 1996 determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

The veteran filed a claim for pension benefits in February 
1996 and stated that he was incarcerated at the Center for 
Forensic Psychiatry (CFP).  In a March 1996 letter, the RO 
advised the veteran that incarcerated veterans were 
prohibited from receiving pension payments and requested that 
he provide information regarding the date of his release from 
incarceration at the Center for Forensic Psychiatry.  The 
veteran did not respond to the RO's letter and his claim was 
denied by the RO because of his incarceration.  The statutory 
authority governing such cases is 38 U.S.C.A. § 1505(a) (West 
1991), which provides that no pension shall be paid to an 
individual who has been imprisoned in a federal, state or 
local institution as a result of conviction of a felony or 
misdemeanor for any part of the period beginning sixty-one 
days after such individual's imprisonment begins and ending 
when such individual's imprisonment ends.  See 38 C.F.R. 
§ 3.666 (1998).

However, in his April 1997 substantive appeal, the veteran 
said he was hospitalized, not incarcerated at the CFP 
starting in June 1994, on a 15-month Incompetent to Stand 
Trial (IST) order, after being adjudicated IST that month on 
charges of open murder, two counts of attempted murder and 
three counts of felony firearm for crimes that occurred in 
April 1994.  The Honorable David A. Hoorst of the 64-A 
District Court in the City of Ionia, Michigan issued the 
order.  According to the veteran, he did not gain competency 
within fifteen months and remained hospitalized at the CFP 
since September 1995 on treatment orders of varying duration 
from the Ionia County Probate Court.  The veteran said the 
most recent treatment order was issued in July 1996 for a 
period not to exceed one year.  Moreover, the veteran 
indicated that he was re-examined in February and March 1997 
at the CFP for competency to stand trial and criminal 
responsibility.  He anticipated being found competent to 
stand trial and, when tried, said he would seek a not guilty 
by reason of insanity verdict.  The claims file does not 
include the findings of the 1997 examinations or the 
disposition of the criminal charges against the veteran.  At 
this point, the veteran's legal status is unclear and further 
development is, therefore, essential, prior to adjudication 
of the underlying question of the veteran's entitlement.

As for the veteran's claim that he is totally disabled due to 
a disability, the Board notes that, in his April 1997 
statement, the veteran having described seven psychiatric 
hospitalizations since 1979 and said he also received 
outpatient treatment.  Not all the pertinent treatment 
records are of record.  Moreover, the record reflects that in 
1983 the veteran was noted to receive Social Security 
Administration (SSA) assistance but a copy of the SSA award 
decision and the records considered by the SSA in reaching 
its determination are not of record.  The Board believes it 
would be helpful to have this information.  The Board also 
notes that, when a claim for pension has been filed, and 
there exist a justiciable issue, despite the veteran's 
incarceration, VA must fulfill its duty to assist.  Cf. 
Bolton v. Brown, 8 Vet. App. 185 (1995).  While it is unclear 
if the veteran is, indeed, incarcerated, nonetheless, in 
order to do so, a remand is required.

Accordingly, in light of the above, the veteran's claim is 
REMANDED to the RO for the following actions:

1.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claim.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file any records identified by the 
veteran which have not already been 
obtained.  In any event, the RO should 
attempt to obtain the reports of the 
February and March 1997 competency 
examinations conducted at the Center for 
Forensic Psychiatry in Ann Arbor, 
Michigan.

2.  The RO should contact the Social 
Security Administration (SSA) and 
determine if the veteran was in receipt 
of SSA disability benefits and, if so, 
obtain from the SSA the records pertinent 
to the veteran's claim as well as the 
medical records relied upon concerning 
that claim.

3.  The RO should contact the District 
Court in Ionia, Michigan, and determine 
if the veteran has been tried for the 
April 1994 crimes, namely open murder, 
attempted murder and felony firearms and, 
if so, attempt to obtain the records 
regarding the disposition of the criminal 
charges against him.  The RO should also 
attempt to obtain the records of the 
veteran's June 1994 incompetency to stand 
trial determination and any subsequent 
and related hearings, including records 
from the Ionia County Probate Court.

4.  If, and only if, it is determined 
that the veteran meets the basic 
eligibility requirements for nonservice-
connected disability pension benefits, VA 
examinations(s) should be scheduled in 
order to determine the extent of any 
disability experienced by the veteran.  
The examiner(s) should review the claims 
folder and provide findings regarding the 
degree of impairment caused by each. All 
appropriate studies and special 
examinations suggested by clinical 
findings and the complaints of the 
veteran should be conducted.  Findings 
should be set forth in sufficient detail 
to apply all applicable rating criteria.

5.  Then, the RO should ensure that 
medical findings are sufficiently 
complete to evaluate each of the 
veteran's disabilities under the 
pertinent rating criteria.  Additional 
development should be undertaken as 
necessary.  Each of the veteran's 
disabilities should be evaluated in 
accordance with the schedular criteria 
and ratings should be assigned.  
Thereafter, consideration should be given 
to whether the veteran meets the 
objective criteria for the assignment of 
a permanent and total rating for pension 
purpose as set forth in 38 U.S.C.A. 
§ 1502(a)(1) (West 1991) and 38 C.F.R. 
§ 4.15 (1998).  If the veteran does not 
meet this standard of pension 
eligibility, consideration should then be 
given to the question of whether the 
veteran is unemployable as a result of 
lifetime disability.  This requires 
applicable of 38 C.F.R. 
§ 3.321(b)(2)(1998) and 38 C.F.R. § 4.17 
(1998).  In short, when the percentage 
requirements of 38 C.F.R. § 4.16 (1998) 
have not been met, but the disabilities 
are of a permanent nature a rating of 
permanent and total disability may still 
be assigned if the veteran is found to be 
unable to secure and follow substantially 
gainful employment.  38 C.F.R. § 4.17.  
Consideration should include whether the 
veteran is unemployable by reason of 
disability, age, occupational background, 
or any other related factors.  38 C.F.R. 
§ 3.321(b)(2). 

6.  If the benefit sought on appeal is 
not granted, the veteran and his 
representative should be provided a 
supplemental statement of the case with 
regard to the additional development as 
outlined above.  If pension is denied, 
the supplemental statement of the case 
should include all diagnostic codes used 
to evaluate each of the veteran's 
disabilities as well as a recitation of 
laws and regulations used to apply the 
various standards of pension eligibility.  
If pension is awarded, but payment 
withheld in accordance with 38 C.F.R. 
§ 3.666, an explanation should be set 
forth in the supplemental statement of 
the case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion as to the ultimate disposition of this appeal.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








- 6 -


